DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 01 July 2022 in reference to application 17/098,090.  Claims 1-14 are pending and have been examined.

Response to Arguments
The amendment filed 01 July 2022 has been accepted and considered in this office action.  Claims 3, 6-10, 13, and 14 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 01 July 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-14 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Skordilis teaches A residual signal coding method of LPC (Linear Prediction Coding) coefficients performed by a computing device (abstract), the residual signal coding method comprising: 
generating coded LPC coefficients and LPC residual signals by performing, by a 5computing device, LPC analysis and quantization on an input speech (0052-53, 57 0063, LPC encoding, including determining LPC coefficients and residuals); 
determining a predicted LPC residual signal by applying the LPC residual signal to residual learning (Figure 3, NN model 334, 0074 generating estimated residual signal with NN model); 
performing LPC synthesis using the coded LPC coefficients and the predicted LPC residual signal (0082, filtering residual with LPC prediction): 
todetermining an output speech that is a synthesized output according to the result of performing the LPC synthesis (0082, generating synthesized speech).
	However the prior art of record does not teach or fairly suggest the limitations of “determining a predicted LPC residual signal by applying the LPC residual signal to cross module residual learning” when combined with each and every other limitation of the claim, the base claim and intervening claims.  Examiner is aware that the paper discussed by applicant in arguments, Kai et al, discussed cross module residual learning.  However as the paper was written by named inventors of this application less than a year before the earliest effective filing date, it does not quality as prior art.  Therefore claim 1 is allowable.

Claim 8 contains similar subject matter as claim 1 and therefore is allowable as well.

Claims 2-7, 9-13 depend on and further limit claims 1 and 8 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655